USCA4 Appeal: 20-1481      Doc: 36         Filed: 01/11/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-1481


        WEI-PING ZENG, Ph.D.,

                             Plaintiff - Appellant,

                      v.

        MARSHALL UNIVERSITY; DR. JEROME GILBERT; DR. JOSEPH L.
        SHAPIRO; DR. W. ELAINE HARDMAN; DR. DONALD A. PRIMERANO; DR.
        RICHARD EGLETON,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Huntington. Robert C. Chambers, District Judge. (3:17-cv-03008-RCC)


        Submitted: September 27, 2021                                     Decided: January 11, 2022


        Before GREGORY, Chief Judge, and WILKINSON and QUATTLEBAUM, Circuit
        Judges.


        Affirmed by unpublished per curiam opinion.


        Wei-ping Zeng, Appellant Pro Se. Brian Dale Morrison, OXLEY RICH SAMMONS,
        Huntington, West Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-1481        Doc: 36         Filed: 01/11/2022    Pg: 2 of 2




        PER CURIAM:

              Wei-Ping Zeng appeals the district court’s order accepting the recommendations of

        the magistrate judge, granting summary judgment to Defendants on Zeng’s civil claims,

        and denying Zeng leave to file a third amended complaint in his action challenging the

        denial of tenure and the termination of his employment at Marshall University’s Joan C.

        Edwards School of Medicine. Having reviewed the record and finding no reversible error,

        we affirm the district court’s judgment. We deny Zeng’s motion to file exhibits * and

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                   AFFIRMED




              *
                   These exhibits were already included in the record on appeal.

                                                      2